Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 5/28/2020.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh U.S Publication No. 2019/0317776. 
As to claim 20, Walsh teaches a computer-implemented method for deal execution for issuance of securities, comprising: 
establishing a first service pathway between a user interface layer (…User devices 106 and supervisor devices 110 may display content received via the content distribution network 100, and may support various types of user interactions with the content…, paragraph 0090 page 7) and a microservice layer (…the event data destination can be a destination for generating event data, and specifically can be one paragraph 0250 page 28) for providing one or more updates from a data source (…wherein user data, and specifically user data internal to the user microservice 2250 is updated. In some embodiments, this can include updating the database 2435 to reflect a change state of the user, and specifically to reflect the providing of the next content. After the user data has been updated, the process 2350 proceeds to block 2378, wherein a message identifying the updated user data, and specifically the change state of the user is sent to the global architecture 810. In some embodiments, this message can be generated and sent by the platform synchronizer 2440 in communication with, for example, the Gateway API 970. In addition to this, and in some embodiments, simultaneous with the communicating with the Gateway API then hundred 70, activity data can be sent to the activity stream API 978…, paragraph 0321 pages 36-37) in an in-memory data grid to the user interface layer (…Various multicasting and routing techniques can be used to distribute a data stream from the messaging queue 412 that a number of processing subscribers have requested. Protocols such as Multicast or multiple Unicast could be used to distribute streams within the messaging queue 412. Additionally, transport layer paragraph 0148 page 14); and 
establishing a second service pathway between the user interface layer and the microservice layer for providing one or more updates from the user interface layer to the in-memory data grid via one or more payloads using a protocol buffer, wherein the second service pathway comprises one or more action dispatchers which mutate one or more data elements in response to the one or more updates from the user interface layer (…security and integration components 208 may provide, for example, a file-based integration scheme or a service-based integration scheme for transmitting data between the various devices in the content distribution network 100. Security and integration components 208 also may use secure data transmission protocols and/or encryption for data transfers, for example, File Transfer Protocol (FTP), Secure File Transfer Protocol (SFTP), and/or Pretty Good Privacy (PGP) encryption…, paragraph 0105 page 9;…A command and control (CC) interface 338 configures the gathered input information to an output of data streams, also referred to herein as content streams. APIs for accepting gathered information and providing data streams are provided to third parties external to the server 102 who want to subscribe to data streams. The server 102 or a third party can design as yet undefined APIs using the CC interface 338. The server 102 can also define authorization and authentication parameters using the CC interface 338 such as authentication, authorization, login, and/or data encryption. CC information is passed to the internal components 402-408 and/or other components of the content distribution network 100 through a channel separate from the gathered information or data stream paragraph 0143 pages 13-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh in view of Harishankar U.S Publication No. 2021/0263735 and Alves U.S Publication No. 2008/0301124.
As to claim 1, Walsh teaches a computer-implemented system for deal execution for issuance of securities, the system including a plurality of layers comprising at least one memory and at least one computer processor programmed with software, the system comprising: 
a user interface layer providing a user interface to users of the system that is programmed to execute a unidirectional data flow (…User devices 106 and supervisor devices 110 may display content received via the content distribution paragraph 0090 page 7); 
a connectivity layer that is programmed to provide data streaming across a plurality of channels, regions and users (…A command and control (CC) interface 338 configures the gathered input information to an output of data streams, also referred to herein as content streams. APIs for accepting gathered information and providing data streams are provided to third parties external to the server 102 who want to subscribe to data streams. The server 102 or a third party can design as yet undefined APIs using the CC interface 338. The server 102 can also define authorization and authentication parameters using the CC interface 338 such as authentication, authorization, login, and/or data encryption. CC information is passed to the internal components 402-408 and/or other components of the content distribution network 100 through a channel separate from the gathered information or data stream in this embodiment, but other embodiments could embed CC information in these communication channels. The CC information allows throttling information reporting frequency, specifying formats for information and data streams, deactivation of one or several internal components 402-408 and/or other components of the content distribution network 100, updating authentication and authorization…, paragraph 0143 pages 13-14) and that utilizes a protocol buffer for the data streaming (…security and integration components 208 may provide, for example, a file-based integration scheme or a service-based integration scheme for transmitting data between the various devices in the content distribution network 100. Security and integration components 208 also may use secure data transmission protocols and/or encryption for paragraph 0105 page 9); 
a data access layer that processes requests from the connectivity layer (…when a client makes a request for content, this request can be communicated through the API management and security microservice 1015 to one or several other microservices 1020, 1025, 1030, 1035, 1040 of the global architecture. This API request can be communicated with the client's current token at the time the client makes a request…, paragraph 0221 page 25) in a multi-threaded, multi-process configuration, and that utilizes an in-memory data grid to distribute processing of the requests to a plurality of processors (…Various multicasting and routing techniques can be used to distribute a data stream from the messaging queue 412 that a number of processing subscribers have requested. Protocols such as Multicast or multiple Unicast could be used to distribute streams within the messaging queue 412. Additionally, transport layer protocols like TCP, SCTP and UDP could be used in various embodiments…, paragraph 0148 page 14); 
a microservices layer that is programmed to provide modular microservices, wherein the modular microservices subscribe to events published by the data access layer (…the event data destination can be a destination for generating event data, and specifically can be one or several modules and/or microservices of the global architecture 810 designated to receive the event data. In some embodiments, for example, the second API can include a database, and/or have access to a database identifying destinations events and/or of event types. After identification of one or several event data destinations, the event data can be pushed to paragraph 0250 page 28) and the modular microservices update the data access layer once event execution is completed (…wherein user data, and specifically user data internal to the user microservice 2250 is updated. In some embodiments, this can include updating the database 2435 to reflect a change state of the user, and specifically to reflect the providing of the next content. After the user data has been updated, the process 2350 proceeds to block 2378, wherein a message identifying the updated user data, and specifically the change state of the user is sent to the global architecture 810. In some embodiments, this message can be generated and sent by the platform synchronizer 2440 in communication with, for example, the Gateway API 970. In addition to this, and in some embodiments, simultaneous with the communicating with the Gateway API then hundred 70, activity data can be sent to the activity stream API 978…, paragraph 0321 pages 36-37), wherein the modular microservices are designed with an event-driven model (…the event data destination can be a destination for generating event data, and specifically can be one or several modules and/or microservices of the global architecture 810 designated to receive the event data. In some embodiments, for example, the second API can include a database, and/or have access to a database identifying destinations events and/or of event types. After identification of one or several event data destinations, the event data can be pushed to the one or several event data destinations. In some embodiments, this can include pushing the generated paragraph 0250 page 28); 
a database layer that is programmed to store and provide data to the data access layer (…one or more data store servers 104, such as database servers and file-based storage systems…, paragraph 0085 page 6); and 
a plurality of external application programming interfaces (APIs) that are designed to exchange data with third parties (…APIs for accepting gathered information and providing data streams are provided to third parties external to the server 102 who want to subscribe to data streams…, paragraph 0143 pages 13-14). 
Walsh does not teach the modular microservices are designed using a command query responsibility segregation (CQRS) pattern.
Harishankar teaches a system of using microservices that are designed in a command query responsibility segregation (CQRS) pattern (paragraph 0003 page 1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Walsh reference to include the teachings of Harishankar reference because by using microservices that are designed in a command query responsibility segregation (CQRS) pattern, the system could load faster, as disclosed by Harishankar (paragraph 0021 page 2).
Walsh further does not teach the third parties include a regulatory agency and a third party financial information provider.
Alves teaches an event processing system involving third parties include a regulatory agency and a third party financial information provider (Fig. 15 and associated specifications).  It would have been obvious before the effective filing date of Fig. 15 and associated specifications).
As to claim 2, Harishankar further teaches the user interface layer comprises one or more reusable components designed as a monolithic repository project (paragraph 0003 page 1).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 3, Harishankar further teaches the one or more reusable components are published to an internal repository (…application code 265' that is a high level language copy of the application 265 is stored in the code repository 230…, paragraph 0043 pages 4-5).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 4, Walsh as modified further teaches one or more payloads between the user interface layer and the microservices layer are transported in a protocol buffer format via a low-latency message service (…a messaging queue or a messaging channel, can receive information from the internal components of the server 102 and/or components of the content distribution network 100 outside of the server 102 and distribute the gathered information as a data stream to any processing subscribers that have requested the data stream from the messaging queue 412. Specifically, in some embodiments, the messaging bus 412 can receive and output information from at least one of the packet selection system, the presentation system, paragraph 0147 page 14). 
As to claim 5, Walsh as modified further teaches the connectivity layer provides message delivery across public, private and wireless infrastructures using a universal messaging scheme to deliver data across different networks (…a messaging queue or a messaging channel, can receive information from the internal components of the server 102 and/or components of the content distribution network 100 outside of the server 102 and distribute the gathered information as a data stream to any processing subscribers that have requested the data stream from the messaging queue 412. Specifically, in some embodiments, the messaging bus 412 can receive and output information from at least one of the packet selection system, the presentation system, the response system, and the summary model system. In some embodiments, this information can be output according to a "push" model, and in some embodiments, this information can be output according to a "pull" model…, paragraph 0147 page 14). 
As to claim 6, Walsh as modified further teaches a mobile layer (…include mobile devices such as smartphones, tablet computers, personal digital assistants, and wearable computing devices. Such mobile devices may run a variety of mobile operating systems…, paragraph 0090 page 7) in communication with one or more API gateways (…The API management and security microservice 1015 can include the API gateway 972, the authentication and authorization component 972, the service and registry component 974, and the router (load balancer) 976. The API gateway 970 can paragraph 0219 page 24). 
As to claim 7, Walsh as modified further teaches the mobile layer comprises a mobile software application to run on one or more mobile devices (…client applications may be web browser-based applications and/or standalone software applications, such as mobile device applications…, paragraph 0101 page 8). 
As to claim 8, Walsh as modified further teaches the one or more API gateways comprise a representational state transfer API for processing requests and providing data to the mobile layer (APIs used by the API gateway 970 can be business functionality made available over the internet using a standard simple stateless architecture over HTTP. These APIs can be REST (Representational State Transfer) services using JSON (JavaScript Object Notation)…, paragraph 0220 pages 24-25). 
As to claim 9, Alves further teaches one or more updates to the data access layer are provided by the microservices layer in a Plain Old Java Objects (POJO) format (paragraph 0093 page 5).  Note the discussion of claim 1 above for the reason of combining references.
As to claim 10, Walsh as modified further teaches the database layer comprises a relational database management system (…one or more data store servers 104, such as database servers and file-based storage systems…, paragraph 0085 page 6).
As to claims 11-19, note the discussions of claims 1-4, 6-8, 5 and 9 above, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194